             Case 2:19-cv-00944-APG-GWF Document 4 Filed 06/17/19 Page 1 of 2



 1   Lindsey H. Morales, Esq.
     State Bar No. 11519
 2   Justin T. Grim, Esq.
     State Bar No. 12588
 3
     McCALLA RAYMER LEIBERT PIERCE, LLP
 4   1635 Village Center Circle, Suite 130
     Las Vegas, Nevada 89134
 5   Telephone: (702) 425-7267
     Facsimile: (678) 648-1291
 6   Attorney for JPMorgan Chase Bank, N.A.
 7                          UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9                                               *****
10   CECILIA M. BARO,                                    :   Case No.: 2:19-cv-00944-APG-GWF
                                                         :
11                         Plaintiff,                    :
                                                         :   STIPULATION AND ORDER TO EXTEND
12            v.                                         :   DEADLINE FOR DEFENDANT JPMORGAN
                                                         :   CHASE BANK, N.A TO RESPOND TO
13   JPMORGAN CHASE BANK, NA,                            :   PLAINTIFF’S COMPLAINT (FIRST
                                                         :   REQUEST)
14                         Defendants.                   :
                                                         :
15                                                       :
                                                         :
16                                                       :
                                                         :
17
18         IT IS HEREBY STIPULATED by and between Plaintiff Cecilia M. Baro (hereafter
19   “Plaintiff”) through his attorney David H. Krieger, Esq., and Justin T. Grim, Esq. attorney for
20   Defendant JPMorgan Chase Bank, N.A., (hereafter “Chase”) that Defendant Chase may have
21   additional time within which to answer or otherwise respond to Plaintiff’s Complaint.
22   Specifically, the parties have agreed to extend Defendant’s time to respond. Defendant may
23   answer or otherwise respond to Plaintiff’s Complaint on or before July 25, 2019.
24   ///

25   ///

26   ///

27   ///

28


                                                   -1-
            Case 2:19-cv-00944-APG-GWF Document 4 Filed 06/17/19 Page 2 of 2



 1        The parties further agree that good cause exists for this extension. The amended response

 2   deadline allows Defendant to continue investigating the matter and for the parties to continue

 3   their productive discussions regarding the dispute.
 4   Signed this ____
                 17th day of ___________,
                              June        2019         Signed this ____
                                                                   17th day of _____________,
                                                                                June          2019

 5

 6   McCALLA RAYMER LEIBERT PIERCE, LLP

 7

 8   By: /s/ Justin T. Grim                            By: /s/ David H. Krieger
     Lindsey H. Morales, Esq.                          David H. Krieger, Esq.
 9   Nevada Bar No. 11519                              Nevada Bar No. 9086
     McCalla Raymer Leibert Pierce, LLP                Haines & Krieger, LLC
10
     1635 Village Center Circle, Ste. 130              8985 S. Eastern Ave., Suite 350
11   Las Vegas, Nevada 89134                           Henderson, NV 89129
     (702) 425-7267                                    (702) 825-6060
12   Attorney for Chase Bank, N.A.                     Attorney for Plaintiff

13

14
15                                               ORDER

16      IT IS ORDERED. Defendant shall answer or otherwise respond to Plaintiff’s Complaint
17   on or before July 25, 2019.
18

19               18th day
     Dated this ______ dayofofJune, 2019
                               ______________, 2019.

20

21                                                         ____________________________________
22                                                         DISTRICT COURT MAGISTRATE
                                                           UNITED STATES    JUDGE        JUDGE

23

24   Submitted by:

25   /s/ Justin T. Grim
     Justin T. Grim, Esq.
26
     McCalla Raymer Liebert Pierce LLP
27   1635 Village Center Circle, Suite 130
     Las Vegas, Nevada 89134
28   Justin.Grim@mccalla.com


                                                    -2-
